Citation Nr: 1310392	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, initially evaluated as 30 percent disabling prior to September 28, 2011, and 70 percent disabling thereafter. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1967 to November 1971.  He is in receipt of the Combat Action Ribbon, and he served in Vietnam from September 1968 to December 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, granted service connection for PTSD and assigned a 30 percent disability evaluation from September 27, 2006 (the date of the claim).  Jurisdiction of the case was subsequently transferred to the RO in Chicago, Illinois.  In a January 2012 rating decision, the RO increased the disability evaluation for PTSD to 70 percent disabling effective September 28, 2011, and also denied a TDIU.  

The Board notes that the RO never issued a rating decision with regard to the issue of service connection for hypertension.  In his January 2008 Notice of Disagreement (NOD), the Veteran disagreed with the December 2007 rating decision assigning a 30 percent disability evaluation for PTSD.  In that document, the Veteran also appeared to be filing a claim for service connection for hypertension.  However, rather than issue the Veteran a rating decision, the RO adjudicated the claim for hypertension, in addition to readjudicating the increased rating claim for PTSD, in the October 2009 Statement of the Case (SOC).  Thereafter, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to both issues listed in the October 2009 SOC.  Additionally, the RO addressed the issue of service connection for hypertension in January 2012 and April 2012 Supplemental Statements of the Case (SSOC).  Up to this point the claim for service connection for hypertension has been treated as if had been properly appealed (i.e. NOD and VA Form 9 filed subsequent to a rating decision and an SOC respectively).  The Board notes that while VA's legitimate interests in promoting efficiency in the adjudication process, conserving scarce resources, and obtaining repose by disallowing stale claims are recognized, there is no prejudice VA might suffer in those regards here.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Furthermore, in its February 2013 informal hearing presentation, the Veteran's representative acknowledged the procedural deficiency with regard to development of the issue and requested that the Board take jurisdiction over the issue.  Therefore, the Board determines that it has jurisdiction to adjudicate the claim for service connection for hypertension. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the issue of the Veteran's employability has been raised by him, his representative, and his treating clinicians.  Although the Veteran filed a claim for a TDIU in May 2011 and claim was denied in the January 2012 rating decision, it has not been perfected for appeal.  However, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim (which was filed in September 2006) and has accordingly listed the raised TDIU claim as an issue. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for hypertension and increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran has had at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.

2.  Prior to October 21, 2011, there was no evidence that the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  He was employed as a commercial truck driver, which was not marginal or conducted in a protected environment.

3.  Beginning October 21, 2011, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Beginning October 21, 2011, but not earlier, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.340, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

TDIU

The Veteran filed his claim for an increased rating in September 2006.  During the pendency of that claim, he raised the issue of unemployability due to his service-connected PTSD and diabetes mellitus.  Specifically, in May 2011, he submitted an informal application for TDIU.  In August 2011, he explained that while he had been with his trucking company for many years, his declining health due to his service-connected disabilities, and the consequent increase in medications for them, was making it impossible to perform his job safely. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2012).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

In this case, prior to September 28, 2011, the Veteran was service-connected for PTSD evaluated as 30 percent disabling; type II diabetes mellitus evaluated as 20 percent disabling; peripheral neuropathy of the left upper extremity evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling; and impotence evaluated as non-compensable.  His combined rating was 70 percent.  As of September 28, 2011, the evaluation for the Veteran's service-connected PTSD was increased to 70 percent.  This increased his combined service-connected disability rating to 90 percent.

Although there is not one disability rated at 40 percent prior to September 28, 2011, the Board notes that pursuant to 4.16(a)(2), disabilities resulting from a common etiology will be considered one disability for the purpose of determining whether the 40 percent threshold is met.  In this case, the Veteran's service-connected peripheral neuropathy of all four extremities is secondary to his service-connected diabetes mellitus.  Therefore, they are considered one disability.  When those evaluations are combined, pursuant to the table found at 38 C.F.R. § 4.25, the resulting disability evaluation for the Veteran's service-connected diabetes mellitus and associated complications is 50 percent.

Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) at all times during the appeal period. 

The remaining question is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  As noted above, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

On his September 2012 formal application for TDIU, the Veteran indicated that he had completed three years of high school education and worked as a truck driver for 33 years.  He ceased working on October 21, 2011, had been on short term disability since October 22, 2011, and the date when his benefit will stop was listed as "N/A."  See February 2012 Request for Employment Information in Connection with Claim for Disability Benefits.

The relevant evidence of record also includes an August 2011 VA examination report that noted that the Veteran was limited in his previous work related experience due to taking insulin and klonopin, and that safety as a truck driver was a concern.  The examiner indicated that the Veteran would be able to perform desk-type activities.  In a November 2011 statement, the Veteran's treating attending physician in psychiatry indicated that the Veteran's symptoms continued to worsen, both socially and occupationally, and found that a GAF score of 45 was appropriate, indicative of severe impact on his functioning.  He concluded based on his treatment of the Veteran that the Veteran was unable to pursue gainful employment due to his severe and chronic PTSD. 
 
A November 2011 report from a VA Clinical Nurse Specialist showed that since the Veteran had been removed from his work situation, he was able to control and not act on his suicidal thoughts.  Outpatient clinical records are consistent with these findings.  For example, VA treatment records dated prior to October 21, 2011, showed that the Veteran had trouble maintaining his composure when people cut him off while driving at work, and by the end of his shift and the end of the workweek he was ready to explode.  Records dated after October 21, 2011, revealed that the Veteran's suicidal symptoms lessened when he stopped working.  

The Board finds that a TDIU is warranted as of October 21, 2011, when the Veteran ceased employment.  While the August 2011 VA examiner indicated that the Veteran could perform desk-type activities, he appears to have based his opinion on the limitations only from the Veteran's service-connected type II diabetes mellitus.  However, considering the overall evidence of record, the Board finds that the service-connected disabilities as a whole render the Veteran unemployable.  In particular, his treating psychiatrist confirmed in November 2011 that his symptoms were sufficient to prevent him from sustaining his employment.  The evidence clearly shows that the Veteran had much difficulty dealing with the public, and struggled with frequent bouts of suicidal tendencies.  The outpatient clinical records demonstrate that his symptoms were worse while he was employed and lessened as a result of not working.  

The Board finds that a TDIU is not warranted prior to October 21, 2011.  The record is devoid of evidence demonstrating that the Veteran was unable to secure or follow a substantially gainful occupation prior to that date.  In fact, the evidence reflects and the Veteran, himself, indicates that he was working until October 21, 2011.  As he was actually employed prior to that date, in a job which was not marginal, nor in a protected environment, a total rating based on individual unemployability is not warranted at that time.


ORDER

Beginning October 21, 2011, but not earlier, entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

The Board finds that additional development is warranted on the remaining issues before a decision may be rendered. 

In a September 2012 statement, the Veteran indicated that he had been in receipt of disability benefits from the Security Administration (SSA) with an initial award in July 2012.  The claims folder includes a February 2012 Request for Employment Information in Connection with Claim for Disability Benefits showing that the Veteran had been on short term disability since October 2011.  A review of the claims folders shows that no SSA records have been associated with the claims folder.  Additionally, the record shows that the Veteran has continued to receive on-going treatment at the VA Medical Center.  As VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  See 38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

As to the claim for service connection for hypertension, the Board notes that the Veteran was afforded an examination in March 2008.  The examiner found that hypertension was not from or aggravated by diabetes mellitus.  In an October 2009 addendum report, a VA examiner noted that the Veteran's hypertension predated his diabetes mellitus and his hypertension remained uncontrolled.  The examiner concluded that diabetes mellitus was not secondary to hypertension, and hypertension was not aggravated beyond normal progression by diabetes mellitus.  

Review of the record shows conflicting evidence as to the date of onset of the Veteran's hypertension and diabetes mellitus.  While some records reflect that hypertension was diagnosed in 1998, others show that onset was in 2004.  Also, onset of diabetes mellitus has variably been reported from 1995 to 1999.  The Board finds that the VA opinion is insufficient in so far as it relies on the fact that hypertension predated diabetes mellitus, as the record is not clear on this point.  Furthermore, the Board notes that the Veteran now contends that his hypertension is secondary to service-connected PTSD and he has not yet been afforded an examination to determine whether such a relationship exists.  See  38 C.F.R. 
§ 3.310(a) (2012).  Therefore, on remand, the Veteran must be afforded another examination to determine the nature and etiology of his current hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As to the claim for PTSD, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran was last afforded an examination for his PTSD June 2007.  In a November 2011 letter, the Veteran's VA attending psychiatrist indicated that the Veteran's symptoms and social functioning were worsening.  The clinician opined that the Veteran was unable to pursue gainful employment due to the severity of his severe chronic PTSD and indicated that his current GAF score was 45.  Based on this evidence, along with the other evidence of record, the Board finds that a contemporaneous VA medical examination is warranted for the service-connected PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).



Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.  All efforts to obtain the additional evidence must be documented in the paper claims folder/electronic file.  If the search for such records has negative results, documentation to that effect should be included in the claims files/electronic file.  

2. Obtain any and all SSA records concerning the Veteran. The RO must perform all follow up indicated and document negative responses.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of his current hypertension.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's service-connected type II diabetes mellitus, PTSD, or other service-connected disorders.  

The examiner must specifically take into account the conflicting evidence as to the onset of type II diabetes mellitus and hypertension in rendering his/her opinion.  

If the examiner determines that the Veteran's hypertension is aggravated (i.e., permanently worsened) by type II diabetes mellitus, PTSD, or any other service-connected disorder, the examiner should, to the extent possible, identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must provide the underlying reasons for any opinion rendered.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's disorder on his social and industrial functioning.    

The examination report must include a complete rationale for all opinions and conclusions reached. 

A report of the examination should be prepared and associated with the Veteran's VA claims file/electronic record.

5. Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


